Writ of error here is to review judgment of conviction of the offense of breaking and entering a building of another with intent to commit grand larceny.
The only reversible error found in the record is that over the objection of the defendant witnesses for the State were allowed to testify to the effect that defendant had, at a time long prior to the commission of the offense for which he was being tried and in another county, participated in the commission of a like offense.
Although the evidence appears strong and convincing against the defendant he denied the charge and the admitting of the testimony above referred to materially violated his rights. Bishop's Criminal Procedure, 2nd Edition, Vol. 2, Sec. 1123, 8 R. C. L. 198; Suarez v. State, 95 Fla. 42, 115 So. 519, headnote 11; Boyatt v. State, 95 Fla. 597, 116 So. 476.
Judgment reversed.
So ordered.
DAVIS, C. J., and WHITFIELD, TERRELL and BROWN, J. J., concur. *Page 830